OFPl‘E   OF THE ATTonNEV   GEr4ER.u.   STATE OF TEXAS

    JOHN      CORNYN




                                                      April 4,200O



The Honorable Michael P. Fleming                            Opinion No. JC-0203
Harris County Attorney
1019 Congress, 15th Floor                                   Re: Attendance   at meetings   and speaking
Houston, Texas 77002-1700                                   engagements   by members of the Board of
                                                            Managers of the Harris County Hospital District
                                                            (RQ-0133.JC)
Dear Mr. Fleming:

          You inquire about the circumstances under which a quorum of a standing committee of the
Harris County Hospital District Board of Managers (the “HCHD Board of Managers” or “Board”)
may attend as members ofthe audience speaking engagements and meetings relevant to the hospital
district’s public business without violating the Open Meetings Act (the “Act”). See TEX. GOV'T
CODEANN. ch. 551,§$551.001-.146          (Vernon 1994 & Supp. 2000). When aquorumofastanding
committee of the HCHD Board of Managers attends a speaking engagement or meeting conducted
by another entity and participates in a discussion of matters of public business or public policy
within the supervision of that standing committee, it will be subject to the Open Meetings Act. If
the committee participates in a discussion of matters of public business or public policy within the
supervision ofthe hospital district but not ofthat particular standing committee, it will not be subject
to the Open Meetings Act.

         You inform us that the HCHD Board of Managers has eight standing committees, such as
the Building and Properties Committee, the Clinic Committee, the Fiscal Affairs Committee, the
Joint Conference Committee, and the Personnel Committee. The HCHD Board of Managers has
delegated to each of these committees authority to deliberate and make recommendations           in
a particular area of hospital district business. This office concluded in Attorney General Opinion
H-238 (1974) that standing committees composed of members of the HCHD’s Board of Managers
must comply with the notice and accessability provisions of the Open Meetings Act, and you state
that committees comply with these requirements. See Brief from Honorable Michael P. Fleming,
Harris County Attorney, to Honorable John Comyn, Attorney General of Texas, at l-3
(Oct. 21, 1999) (on file with Opinion Committee) [hereinafter “Brief of 10/21/99”].

        All but the Joint Conference Committee are composed entirely ofmembers ofthe Board, and
six of the standing committees are composed of three members. See id. at 1. The Fiscal Affairs
Committee consists of four members, and the Joint Conference Committee consists of seven
members, three of whom are members of the HCHD Board of Managers. See id. Most Board
The Honorable Michael P. Fleming      - Page 2       (JC-0203)




members serve on more than one standing committee,      and in some cases, on as many as four. See
id. at 2. 4.

        Two members of a three-member committee make up a quorum. See TEX. GOV’T CODEANN.
5 55 l.OOl(6) (Vernon Supp. 2000). Thus, a problem arises “when two members of a three-Board-
member committee desire to attend the same speaking engagement at which matters involving the
Harris County Hospital District will be discussed and the attending Board members may be called
upon to participate in that discussion.” Brief of 10/21/99, at 3-4. You present a hypothetical case
where a Board member who sits on four standing committees wishes to attend a speech on issues
relevant to the hospital district and anticipates being called upon to comment on issues raised at the
speech. See id. at 4. Must this individual contact each other member ofhis committees to determine
whether any of them will attend the same speech, thereby forming an “inadvertent quorum of an
HCHD standing committee” at the speech? See id. You furthermore note that some ofthe standing
committees, for example, the Personnel Committee, have such a limited scope that topics under their
review would probably not be raised at a speech on more global matters about the hospital district.
See id.

        With this background   in mind, you ask the following question:

                Iftwo members of a three-Board-member standing committee desire
                to attend a meeting or speaking engagement and there is likely to be
                a deliberation between the two standing-committee     members, or
                between them and another person, during which public business or
                public policy over which the HCHD Board of Managers - but not
                that particular standing committee - has supervision or control,
                must the meeting comply with the notice and other provisions of the
                Open Meetings Act?

Id. (emphasis in original). You also ask whether the meeting must comply with the Open Meetings
Act if the deliberation relates to public business or public policy over which the standing committee
in attendance has supervision or control.

        Whether any specific behavior violates the Open Meetings Act is generally a question of fact.
See Bexar Medina Atascosa Water Dist. v. Bexar Medina Atascosa Landowners ‘Ass h, 2 S.W.3d
459,461 n.2 (Tex. App.-San Antonio 1999, pet. denied). In addressing your questions, we rely on
the facts you have provided and note that additional or different facts may result in a different
conclusion in a given case.

        You point out that the Open Meetings Act defmes “meeting” to mean:

                       a deliberation between a quorum of a governmental body, or
                between a quorum of a governmental body and another person,
                during which public business or public policy over which the
The Honorable Michael P. Fleming     - Page 3        (JC-0203)




               governmental  body has supervision or control is discussed or
               considered or during which the governmental body takes formal
               action.

TEX. GOV’TCODEANN. 5 551.001(4)(A)       (Vernon Supp. 2000). “Deliberation”is “averbal exchange
during a meeting between a quorum of a governmental body, or between a quorum of a
governmental   body and another person, concerning an issue within the jurisdiction           of the
governmental body or any public business.” Id. 5 551.001(2). See Bexur Medina Atuscosa Water
Dist., 2 S.W.3d at 462 (deliberations took place at informational gathering of water district board
with landowners, where one board member asked question and another board member answered
questions, even though board members did not discuss business among themselves).

         Although you are concerned about “deliberations” that might occur when members of the
same standing committee are in the audience at a speaking engagement, we point out another
definition of “meeting” that is not based on the governmental body’s participation in deliberations.
Section 55 1.001(4)(B) ofthe Government Code, adopted by the 76th Legislature, defines “meeting”
to include:

               except as otherwise provided by this subdivision,   a gathering:

                             (i) that is conducted by the governmental body
                       or for which the governmental body is responsible;

                             (ii) at which a quorum     of members     of the
                       governmental body is present;

                             (iii) that has been called by the governmental
                       body; and

                              (iv) at which the members receive information
                       from, give information to, askquestions of; or receive
                        questions from any third person, including an
                        employee of the governmental body, about the public
                        business     or public   policy    over which      the
                        governmental body has supervision or control.

TEX. GOV’T CODEANN. 5 551.001(4)(B) (Vernon Supp. 2000), adopted by Act of May 22,1999,
76th Leg., R.S., ch. 647,s 1,1999 Tex. Gen. Laws 3218 (emphasis added). This definition applies
if a governmental body conducts or is responsible for holding the lecture or meeting, if a quorum is
present, if the governmental body has called the gathering, and if the subject of the lecture is the
“public business or public policy over which the governmental body has supervision or control.”
Id. 55 1.001(4)(A). Under section 55 l.OOl(4) of the Government Code, a governmental body is
subject to the Open Meetings Act even ifthe members merely receive information and do not engage
The Honorable Michael P. Fleming      - Page 4       (JC-0203)




in deliberations among themselves or with a third party. See Tex. Att’y Gen. Op. No. JC-0169
(2000). Because you inquire only about “deliberations” at speaking engagements, we assume that
you are concerned only about “meetings” as defined by Government Code section 55 1,001(4)(A)
and not the gatherings defined as “meetings” by section 55 1.001(4)(B).

         We also note that a meeting “does not include the        the attendance by a quorum of a
governmental body at a regional, state, or national convention or workshop, if formal action is not
taken and any discussion of public business is incidental to the.  convention, or workshop.” TEX.
GOV’T CODEANN. $ 55 l.O01(4)(B)(iv) (Vernon Supp. 2000). Ha quorum of the HCHD Board of
Managers, or of a standing committee ofthe Board, attends a speech at a regional, state, or national
convention or workshop, it is not subject to the Open Meetings Act as long as no formal action is
taken and any discussion of public business is incidental to the convention or workshop.           A
“workshop” in the context of this provision is “[a] meeting for discussion, study, experiment, etc.,
orig. in education or the arts, but now in any field.” XX OXFOFXI ENGLISH   DICTIONARY    554 (2d ed.
 1989). It does not include a meeting organized by the governmental body for the purpose of
discussing and/or conducting public business. If a speech is given as part of a regional, state, or
national convention or workshop, a quorum of a governmental body may attend without being
subject to the Act, as long as their discussion remains within the limits stated in section 551.001
(4)(B)(iv) of the Government Code.

         You first ask about attendance at a lecture by a quorum of a standing committee, where
members of the committee are likely to be called upon to comment upon a matter of public business
or public policy within the supervision or control of the HCHD Board of Managers but not of the
particular standing committee. Under these circumstances, the committee need not comply with the
notice and other requirements ofthe Gpen Meetings Act, because its deliberations would not address
“public business or public policy” over which the committee has supervision. Ofcourse, if a quorum
of the HCHD Board of Managers itself were present at the lecture, any deliberations it engaged in
would be subject to the Act.

        You also ask about attendance at a lecture by a quorum of a standing committee, where
committee members are likely to be called upon to comment upon matters of public business or
public policy within the supervision of their particular standing committee.     If a quorum of the
committee is present and a member in fact engages in a verbal exchange with another member or
with another person on public business or public policy within the committee’s supervision, the
committee will be subject to the Open Meetings Act. The committees or the HCHD Board of
Managers should consider establishing procedures for determining whether a quorum of a committee
or of the Board will attend a public lecture and for giving public notice of that meeting.          If
compliance with the Open Meetings Act is not possible, for example, because the lecture is not
accessible to the public or notice has not been posted, the members of the committee in attendance
may not deliberate on subject matter that is within the committee’s supervision.      If a committee
member is invited to comment on issues raised by the speaker, he or she should decline to address
subjects within the jurisdiction ofhis or her committee, explaining that under the circumstances his
or her remarks would be subject to the Open Meetings Act.
The Honorable   Michael P. Fleming    - Page 5       (JC-0203)




                                        SUMMARY

                        When a quorum of members of a standing committee of the
                Harris County Hospital District Board of Managers attends a
                speaking engagement or meeting conducted by another entity and a
                member participates in a discussion of matters of public business or
                public policy within the committee’s supervision, the committee will
                be subject to the Open Meetings Act. If a member of the standing
                committee participates in a discussion of matters of public business
                or public policy within the Harris County Hospital District’s
                supervision but not ofthat particular committee’s supervision, it will
                not be subject to the Open Meetings Act.




ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General - Opinion Committee